DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 6, substitute the period (.) with a comma (,) after “Equation 1 below.”
Claims 2-15 depend from claim 1, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (WO 2015129670; hereinafter “Takashi,” Examiner used English language machine translation provided by Applicant filed on June 30, 2020, pages 1-22).
Takashi discloses [Re claim 1] a composition for encapsulating an organic electronic element, comprising: a curable compound (a cycloalkane oxide type alicyclic epoxy compound; second paragraph on page 3); a thermal initiator (a thermal cationic polymerization initiator; first paragraph on page 7); and a hardening retarder (a curing retarder; fourth paragraph on page 11), and satisfying Equation 1 below, [Equation 1] 0.03 < R/P < 0.6 (R/P is 0.22; see “Example 1” on page 19) wherein R is a part by weight of the hardening retarder relative to 100 parts by weight parts of the curable compound (2 parts by weight of benzylamine as a curing retarder; see “Example 1” on page 19 ), and P is a part by weight of the thermal initiator relative to 100 parts by weight of the curable compound (9 parts by weight of thermal cationic polymerization initiator; see “Example 1” on page 19).
Takashi discloses [Re claim 2] wherein the curable compound comprises at least one or more curable functional groups (second paragraph on page 3).
Takashi discloses [Re claim 3] wherein the curable functional group is one or more selected from a glycidyl group, an isocyanate group, a hydroxyl group, a carboxyl group, an amide group, an epoxide group, a cyclic ether group, a sulfide group, an 
Takashi discloses [Re claim 4] wherein the curable compound comprises an epoxy compound having a cyclic structure in the molecular structure (second paragraph on page 3; see formula 1).
Takashi discloses [Re claim 5] wherein the epoxy compound having a cyclic structure in the -6-ApplicationNo.: TBADocket No.: 29137.02990.US00 molecular structure has 3 to 10 ring constituent atoms (see formula 1).
Takashi discloses [Re claim 6] wherein the epoxy compound having a cyclic structure in the molecular structure is an alicyclic epoxy compound (cycloalkane oxide type alicyclic epoxy compound; second paragraph on page 3).
Takashi discloses [Re claim 9] wherein the curable compound has a weight average molecular weight of 300 g/mol or less (preferable molecular weight of cycloalkane oxide type alicyclic epoxy compound ranges between 70 g/mol and 300 g/mol; first paragraph on page 4).
Takashi discloses [Re claim 10] wherein the thermal initiator is a thermal cationic initiator (thermal cationic polymerization initiator; first paragraph on page 7).
Takashi discloses [Re claim 11] wherein the thermal initiator comprises a sulfonium salt, a phosphonium salt, a quaternary ammonium salt, a diazonium salt or a iodonium salt, which has BF4-, ASF6-, PF6-, SbF6-, or (BX4)-
Takashi discloses [Re claim 12] wherein the thermal initiator is included in an amount of 0.01 to 1 part by weight relative to 100 parts by weight of the curable compound (0.1 part by weight; last paragraph on page 9).
Takashi discloses [Re claim 13] wherein the hardening retarder comprises one or more selected from the group consisting of an amine-based compound, a polyether-based compound, boric acid, phenylboric acid, salicylic acid, hydrochloric acid, sulfuric acid, oxamic acid, tetraphthalic acid, isophthalic acid, phosphoric acid, acetic acid, and lactic acid (benzylamine or polyether compound; last paragraph on page 11).
Takashi discloses [Re claim 15] wherein the hardening retarder is included in an amount of 0.002 to 0.12 parts by weight relative to 100 parts by weight of the curable compound (0.1 part by weight; first paragraph on page 12).
Takashi discloses [Re claim 16] an organic electronic device, comprising: a substrate (last paragraph on page 20); an organic electronic element (organic EL display elements; first paragraph on page 21) formed on the substrate (first paragraph on page 21); and a top encapsulating layer (a curable resin sheet; first paragraph on page 21) which seals the top surface of the organic electronic element (first paragraph on page 21) and comprises the composition for encapsulating an organic electronic element according to claim 1 (see rejection of claim 1 above).
Takashi discloses [Re claim 17] further comprising a side encapsulating layer formed so as to surround the side surfaces of the organic electronic element on the substrate, wherein the side encapsulating layer and the top encapsulating layer are present on the same plane (the encapsulating layer is laminated on a substrate, on 
Takashi discloses [Re claim 18] a method for manufacturing an organic electronic device comprising steps of: applying the composition for encapsulating an organic electronic element of claim 1 (see rejection of claim 1 above) on a substrate (first paragraph on page 21), on which the organic electronic element is formed (organic EL display elements; first paragraph on page 21), so as to seal the top surface of the organic electronic element (first paragraph on page 21); and curing the composition (first paragraph on page 21).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,7, 8, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 2019/0225740; hereinafter “Kim,” the effective filing date is Sep. 30, 2016).
The applied reference has a common applicant and joint inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it 

Kim discloses [Re claim 1] a composition for encapsulating an organic electronic element, comprising: a curable compound (page 2, paragraph 13); a thermal initiator (page 2, paragraph 20); and a hardening retarder (page 3, paragraph 23), and satisfying Equation 1 below, [Equation 1] 0.03 < R/P < 0.6 (R/P is 0.12; see Example 5, page 6, paragraph 71) wherein R is a part by weight of the hardening retarder relative to 100 parts by weight parts of the curable compound (0.12 parts by weight of a curing retardant; page 6, paragraph 71), and P is a part by weight of the thermal initiator relative to 100 parts by weight of the curable compound (1.0 parts by weight of thermal cationic initiator; page 6, paragraph 71).
Kim discloses [Re claim 7] wherein the curable compound further comprises a compound having an oxetane group (page 2, paragraph 14).
Kim discloses [Re claim 8] wherein the compound having an oxetane group is included in an amount in a range of 3 to 50 parts by weight relative to 100 parts by weight of the epoxy compound (page 2, paragraph 16).
Kim discloses [Re claim 14] wherein R/P is in a range of more than 0.1 and less than 0.5 when the hardening retarder is a polyether-based compound, and R/P is in a range of more than 0.03 and 0.1 or less when the hardening retarder is an amine-based compound (R/P is 0.12 when the curing retardant is 18-crown-6-ether, a polyether-based compound; see Example 5, page 6, paragraph 71).
Kim discloses [Re claim 16] an organic electronic device, comprising: a substrate 21 (page 4, paragraph 40); an organic electronic element 23 (page 4, paragraph 40) formed on the substrate (page 4, paragraph 40; see figure); and a top encapsulating layer 11 (page 4, paragraph 40) which seals the top surface of the organic electronic element (page 4, paragraph 40; see figure) and comprises the composition for encapsulating an organic electronic element according to claim 1 (see rejection of claim 1 above).
Kim discloses [Re claim 17] further comprising a side encapsulating layer 10 (page 4, paragraph 40) formed so as to surround the side surfaces of the organic electronic element on the substrate (page 4, paragraph 40; see figure), wherein the side encapsulating layer and the top encapsulating layer are present on the same plane (see figure).
Kim discloses [Re claim 18] a method for manufacturing an organic electronic device comprising steps of: applying the composition for encapsulating 11 an organic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2016/0126431 discloses a curable composition for sealing optical semiconductor comprising a curable compound, an initiator and a retarder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 25, 2021